              Case 3:19-cv-05244-RSM Document 11 Filed 09/21/20 Page 1 of 1




 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      TASI Q. CADIZ,                                   CASE NO. C19-5244 RSM
 9
                     Plaintiff,                        ORDER OF DISMISSAL
10
             v.
11
      MULTICARE HEALTH SYSTEM,
12
                     Defendant.
13

14          This matter is before the Court sua sponte on the Court’s September 2, 2020 Order to

15   Show Cause. Dkt. #10. Plaintiff was ordered to show cause why he did not file an amended

16   complaint within the time allowed by Judge Leighton (Dkt. #5) and why the Court should excuse

17   the failure to comply. Id. Plaintiff was warned that “[f]ailure to timely respond to [the Court’s

18   order would] result in the immediate dismissal of this action.” Id. at 2. Plaintiff has not

19   responded. Accordingly, this matter is DISMISSED without prejudice. The matter is now

20   CLOSED. The Clerk shall send a copy of this order to Plaintiff at his last known mailing address.

21          Dated this 21st day of September, 2020.

22

23
                                                  RICARDO S. MARTINEZ
24                                                CHIEF UNITED STATES DISTRICT JUDGE

     ORDER OF DISMISSAL – 1
